NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 09a0590n.06

                                                 No. 08-5397

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                                                                                    FILED
                                                                                               Aug 20, 2009
UNITED STATES OF AMERICA,            )                                                   LEONARD GREEN, Clerk
                                     )
      Plaintiff-Appellee,            )
                                     )                    ON APPEAL FROM THE UNITED
v.                                   )                    STATES DISTRICT COURT FOR THE
                                     )                    WESTERN DISTRICT OF KENTUCKY
DONALD E. BELL, JR.,                 )
                                     )
      Defendant-Appellant.           )
____________________________________ )



Before: GILMAN, COOK, and FARRIS,* Circuit Judges.

       JEROME FARRIS, Circuit Judge. Following a guilty plea, the defendant Donald Bell

appeals his conviction and sentence on the basis of the Fourth Amendment and Miranda.

I. Fourth Amendment

       Under the Fourth Amendment, a person may be arrested without a warrant only on probable

cause. Virginia v. Moore, 128 S.Ct. 1598 (2008). Bell claims the police lacked probable cause to

arrest him. Probable cause is determined by looking to the totality of the circumstances. Illinois v.

Gates, 462 U.S. 213, 230 (1983). A sequence of events typical of a drug transaction, standing alone



       *
        The Honorable Jerome Farris, Senior Circuit Judge for the Ninth Circuit, sitting by designation.
No. 08-5397
United States v. Bell

and viewed in the light most favorable to the government, may create probable cause. See United

States v. Hughes, 898 F.2d 63, 64 (6th Cir. 1990).

       To secure drugs for a confidential informant to buy, Gregory Pecora made a phone call to his

drug "source." Bell arrived shortly thereafter. Upon his arrival, Pecora said "that's him." Pecora

spent several minutes in Bell's car while the confidential informant waited in Pecora’s detached

garage. When Pecora returned to his garage, he produced and sold to the informant two ounces of

crack cocaine. Meanwhile, Bell drove to an apartment complex, parked, and appeared to count

money. Bell may be correct that these actions, taken individually, are plausibly consistent with

innocent behavior, but the existence of plausible contrary interpretations does not defeat probable

cause. See Brinegar v. United States, 338 U.S. 160, 175 (1949) (probable cause requires less than

that necessary to secure a conviction). Under the totality of the circumstances, a prudent person

could reasonably conclude that Bell had sold Pecora the crack cocaine.

       Bell's other arguments against probable cause are unpersuasive. That the DEA investigation

focused on Pecora is irrelevant. The investigation revealed incriminating information about Bell.

That the arresting officers never saw Bell at Pecora's house, and acted on the basis of orders from

others, is also irrelevant. The knowledge of all the police officers involved, not just the arresting

officer, may be aggregated in determining whether probable cause exists. United States v. McManus,

560 F.2d 747, 749 (6th Cir. 1977).

                                                -2-
No. 08-5397
United States v. Bell

        Bell next claims that the police lacked reasonable suspicion to stop him. A police officer

"may stop a person for investigative purposes where, considering the totality of the circumstances,

the officers have a reasonable and objective basis for suspecting that particular person is engaged

in criminal activity." United States v. Williams, 962 F.2d 1218, 1223 (6th Cir. 1992). The police

had probable cause to arrest Bell prior to the stop. They therefore had a basis for reasonable

suspicion.

        Bell claims that the police search of his car violated the Fourth Amendment. Under Arizona

v. Gant, 556 U.S. __, (April 21, 2009), police may search the passenger compartment of a vehicle

incident to a full custodial arrest of a recent occupant only if either (i) the arrestee is unsecured and

still may gain access to the interior of the vehicle, or (ii) the police reasonably believe that evidence

of the offense for which the person was arrested may be found in the vehicle. Id.

        The police could reasonably believe that evidence of Bell’s drug offense was in the car. Bell

had apparently sold the drugs inside the car, and had driven the car to and from the sale site. Under

Gant's second prong, the authority to search extends to containers in the passenger compartment if

the police reasonably believe that evidence of the suspected crime may be found therein. Cf. United

States v. Martin, 289 F.3d 392, 399 (6th Cir. 2002). The police could reasonably believe that

evidence of a drug deal would be found in the CD case. The search did not violate the Fourth

Amendment.

                                                  -3-
No. 08-5397
United States v. Bell

II. Miranda

       Bell also alleges a violation of his Miranda rights. After his arrest, Bell requested an attorney

and was placed in a holding room at the DEA office. When one of the agents went to the room to

retrieve him, the agent discovered that Bell had vanished. Bell then reappeared when two agents

came into the room, having apparently just descended from the ceiling. The agents asked Bell what

he was doing, and Bell replied that he was “up there looking around.” Bell now claims that the

questioning of the agents violated his Miranda rights.

       We review issues of Miranda violations de novo. United States v. Montano, 613 F.2d 147,

149 (6th Cir. 1980). To interrogate a person in custody, Miranda warnings must be given. Miranda

v. Arizona, 384 U.S. 436 (1967). Once a suspect invokes his right to remain silent or to counsel, the

police must terminate the interrogation. McGraw v. Holland, 257 F.3d 513, 517-18 (6th Cir. 2001).

Testimony elicited from further interrogation is inadmissible under Miranda. Edwards v. Arizona,

451 U.S. 477, 484-85 (1981). Bell invoked his right to counsel.

       However, police may interrogate in violation of Miranda where public safety so requires.

New York v. Quarles, 467 U.S. 649, 659 (1984). We have explained that "[t]he public safety

exception applies ‘when officers have a reasonable belief based on articulable facts that they are in

danger.'" United States v. Williams, 483 F.3d 425, 428 (6th Cir. 2007) (quoting United States v.

Talley, 275 F.3d 560, 563 (6th Cir. 2001)). For an officer's belief to be reasonable, "at minimum,

                                                 -4-
No. 08-5397
United States v. Bell

he must have reason to believe (1) that the defendant might have (or recently have had) a weapon,

and (2) that someone other than police might gain access to that weapon and inflict harm with it."

Id.

       First, Bell argues that it was not objectively reasonable to believe he had or recently had a

weapon, because police searched him when he was taken into custody. No weapon was found, and

the holding room was under police control. However, the agents had a reasonable belief based on

articulable facts that Bell's situation was the rare circumstance in which a person in custody may

have gained access to a weapon. Bell vanished from his holding room for a period of time. When

the agents returned to the room, Bell had apparently just descended from the ceiling. The agents

could not be sure where he had gone. Bell could have gained access to another room or acquired any

weapon which might reasonably be found or fashioned in a ceiling.

       Second, Bell argues that even if there had been a weapon, there could be no reasonable belief

that someone other than the police might gain access to it. However, the holding room had been

compromised. The police could no longer be sure that others did not have access to it.

        Finally, Bell argues that the public safety exception should be construed narrowly because

it infringes on a fundamental constitutional right against self-incrimination. Therefore, Bell implies,

the rule should apply only where a dangerous weapon poses an immediate risk to public safety.

However, the agents' question was not designed to elicit testimonial evidence from Bell. Rather, as

                                                 -5-
No. 08-5397
United States v. Bell

the Magistrate Judge stated, "the question asked by the agents was ... intended to quickly determine

what exactly was happening so that they could assess what action to take for their safety."

       AFFIRMED.




                                                -6-